DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-16, 21-23, 26, and 32 are pending in the instant application. Claims 1-4 are rejected. Claims 5-15, 22, 23, 26, and 32 are objected. Claims 16 and 21 are allowed.
Information Disclosure Statements
 	The information disclosure statements filed on January 19, 2021 and December 21, 2021 have been considered and signed copies of 1449 are enclosed herewith. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0072668 A1.
US 2018/0072668 A1 discloses an amorphous form (see [0042], compounds of the invention exist in amorphous forms) of Compound 1, as shown (see [0098]; see also page 15, product (Compound 1) of the reaction), characterized by an X-ray powder diffraction pattern having no distinct peaks, which is substantially free of other forms of Compound 1 (see [0042], [0098]; see also page 15, amorphous form of the product (Compound 1 having no distinct peaks) of the reaction wherein e.r. and d.r. are each greater than 99% (substantially free of other forms of Compound 1)).
Regarding claims 2-4, the compound disclosed in US 2018/0072668 A1 would inherently have an X-ray powder diffraction pattern substantially in accordance with Fig. 2; a glass transition temperature of about 108 ºC, as determined by differential scanning
calorimetry, and a differential scanning calorimetry (DSC) thermogram substantially in accordance with FIG. 4.
	Therefore, an amorphous form of Compound 1 of the instant claims is anticipated by the reference. 
Claim Objections
Claims 5-15, 22, 23, 26, and 32 are objected to for depending on a previous rejected claim. 
Allowable Subject Matter
Claims 16 and 21 are allowed. No prior art was found. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626